Citation Nr: 0024902	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee and leg 
disorder.

2.  Entitlement to service connection for restrictive lung 
disease, to include as due to herbicide exposure in Vietnam 
and the residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  There is competent medical evidence of a nexus between 
the veteran's current left knee and leg disorder and service.

2.  There is competent medical evidence of a nexus between 
the veteran's current restrictive lung disease and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee and leg disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
restrictive lung disease, to include as due to herbicide 
exposure in Vietnam and the residuals of pneumonia, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for a left knee 
and leg disorder and restrictive lung disease are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In other words, the Board finds that these claims are 
plausible and capable of substantiation.  The Board has based 
this initial finding on, respectively, a July 1997 statement 
from L. Jay Matchett, M.D., relating a current left knee 
disorder to service and an August 1997 statement from Daryl 
G. Morrical, M.D., suggesting a link between a current lung 
disorder and service.  However, for reasons detailed below, 
the Board will not render a decision on the merits of these 
claims at the present time.


ORDER

The claim of entitlement to service connection for a left 
knee and leg disorder is initially found to be well grounded. 

The claim of entitlement to service connection for 
restrictive lung disease, to include as due to herbicide 
exposure in Vietnam and the residuals of pneumonia, is 
initially found to be well grounded. 


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
securing medical records to which a reference has been made, 
as well as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claim.  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992).  

During service, the veteran was treated on multiple occasions 
for a left knee injury, described in a November 1968 record 
as a striking of the medial aspect of the left knee with a 
hammer.  The report of the veteran's October 1970 separation 
examination indicates a history of pain and cramps in the 
left knee, not present on examination.  In his July 1997 
statement, Dr. Matchett indicated that he first met the 
veteran in June 1997 and that he gave a history of a left 
knee injury in service "when he dove into a bunker to escape 
enemy fire and landed directly on his knee."  While Dr. 
Matchett related the veteran's current injury to the 
undersurface of the patella and medial femoral condyle to 
service, it is evident from this statement that he did not 
have an opportunity to review the veteran's claims file.  As 
such, the veteran should be examined by an examiner who has 
reviewed the claims file, and a further opinion as to the 
etiology of the veteran's current left knee and leg disorder 
should be rendered.  Moreover, it appears from the record 
that the RO has not obtained records of the veteran's 
reported left knee surgery at Ball Memorial Hospital in 
Muncie, Indiana in June 1997, described in his July 1997 
Notice of Disagreement.  These records, if available, should 
be obtained and added to the claims file.

Similarly, during service, the veteran was treated for 
pneumonia on several occasions in 1969, but his October 1970 
separation examination report indicates his pneumonia, 
described as being productive of chest pain, was not shown 
upon examination.  Subsequent to service, the veteran has 
been treated for respiratory problems since December 1995, 
and, in his August 1997 statement, Dr. Morrical reported that 
he first evaluated the veteran in March 1997 and the veteran 
provided a history of severe respiratory infections in 
service.  The physician reported that pulmonary function 
tests and x-rays had revealed bibasilar atelectasis, with a 
mild to moderate degree of restriction, and that it was 
"likely" that this disorder was a residual of respiratory 
infections in Vietnam.  Again, however, there is no 
indication from this letter that Dr. Morrical had an 
opportunity to review the veteran's claims file; as such, a 
further examination, with an opinion as to the etiology of 
this disorder, is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide a signed release 
form for each treatment provider who has 
treated him for either a left knee and 
leg disorder or restrictive lung disease 
since service, specifically to include 
Ball Memorial Hospital.

2.  Then, the RO should request records 
from each treatment provider for which 
the veteran has completed a signed 
release form.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the etiology, nature, and extent of his 
left knee and leg disorder and his 
restrictive lung disease.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide impressions of 
the veteran's claimed left knee and leg 
disorder and restrictive lung disease.  
The examiner is also requested to offer 
opinions as to whether it is at least as 
likely as not that each of these 
disorders, if present, is related to the 
veteran's period of active service.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for a left knee and 
leg disorder and for service connection 
for restrictive lung disease, to include 
as due to herbicide exposure in Vietnam 
and the residuals of pneumonia.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



